NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

___________________________________
                                    :
IRA BLOOM,                          :
                                    :   CIV. ACTION NO. 19-21982(RMB)
            Petitioner              :
      v.                            :
                                    :
UNITED STATES OF AMERICA and :
WARDEN DAVID E. ORTIZ,              :
                                    :
            Respondents             :
____________________________________:


BUMB, United States District Judge

     This matter comes before the Court upon Petitioner Ira Bloom’s

petition for writ of habeas corpus under 28 U.S.C. § 2241. (Pet.,

ECF No. 1.)1 Petitioner is incarcerated in the Federal Correctional

Institution in Fort Dix, New Jersey, serving a federal sentence

imposed   by   the    United   States   District   Court,   District   of

Connecticut. (Id., ¶4.) He brings this petition to challenge his

designation with the Public Safety Factor of Sex Offender. (Id.)

I.   SCREENING UNDER RULE 4

      Pursuant to Rule 4 of the Rules Governing Section 2254 Cases


1 The sole proper Respondent is Petitioner’s immediate custodian,
the warden of FCI-Fort Dix. See Rumsfeld v. Padilla, 542 U.S. 426,
435 (2004) (“in habeas challenges to present physical confinement-
‘core challenges’-the default rule is that the proper respondent
is the warden of the facility where the prisoner is being held[.]”
in the United States District Courts, applicable to § 2241 under

Rule 1(b) scope of the rules, a district judge must promptly

examine a petition, and “[i]f it plainly appears from the petition

and any attached exhibits that the petitioner is not entitled to

relief in the district court, the judge must dismiss the petition

and direct the Clerk to notify the petitioner.” For the reasons

discussed below, the Court lacks jurisdiction under § 2241.

II.   THE PETITION

      Petitioner alleges the Bureau of Prison’s (“BOP”) erroneously

imposed a Sex Offender Public Safety Factor in violation of the

First,   Fifth,      Eighth   and   Fourteenth   Amendments   to   the

Constitution. (Pet., ECF No. 1.) He seeks removal of the Public

Safety Factor. (Petr’s Mem., ECF No. 1-1 at 11.)

III. DISCUSSION

      28 U.S.C. § 2241(c)(3) provides:

           (c) The writ of habeas corpus shall not extend
           to a prisoner unless—

                  . . .

                  (3) He is in custody in violation of the
                  Constitution or laws or treaties of the
                  United States[.]

      To invoke jurisdiction under § 2241, a prisoner must challenge

the execution of his sentence. Cardona v. Bledsoe, 681 F.3d 533,

535 (3d Cir. 2012). To satisfy this requirement, a petitioner must

allege that the BOP’s conduct was inconsistent with a command or


                                    2
recommendation in the sentencing judgment. Cardona, 681 F.3d at

537. Challenges to custody classification, such as the designation

of a public safety factor, do not affect the fact or length of

incarceration and are not cognizable under § 2241.2 Hribick v.

Warden Fort Dix FCI, 695 F. App’x 25, 25-26 (3d Cir. 2017); Briley

v. Attorney General United States, 632 F. App’x 84, 84-85 (3d Cir.

2016); Cohen v. Lappin, 402 F. App’x 674, 676 (3d Cir. 2010).

IV.   CONCLUSION

        For the reasons discussed above, this Court lack jurisdiction

under 28 U.S.C. § 2241. Therefore, the Court will dismiss the

petition.

An appropriate Order follows.



Date:     January 24, 2020       s/Renée Marie Bumb
                                 RENÉE MARIE BUMB
                                 UNITED STATES DISTRICT JUDGE




2
 Renchenski v. Williams, 622 F.3d 315 (3d Cir. 2010), cited by
Petitioner, is inapposite. The Third Circuit held, in an action
under 42 U.S.C. § 1983, that “the stigmatizing effects of being
labeled a sex offender, when coupled with mandatory behavioral
modification therapy, triggers an independent liberty interest
emanating from the Due Process Clause of the Fourteenth Amendment.”
Id. at 328. Here, Petitioner does not allege that he is subject to
mandatory behavioral modification therapy, but rather that he is
unable to transfer to a federal prison camp. Petitioner’s case is
governed by the Third Circuit cases cited above, holding that
challenges to security designations and custody classifications
under 28 U.S.C. § 2241 are not cognizable.
                                   3
